DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112b rejection the temperature sensor rejections to 2, 5-6 have been withdrawn due to the amendments; the rejection for the clarity of the display device as recited in claim 7 is withdrawn due to the amendments; the rejection for the network protocols clarity of claim 11 has been withdrawn due to the amendments; and the rejection to claim 16 for clarity has been withdrawn.
With regards to the 112d it is withdrawn due to the amendments. 
With regards to the 101 rejection applicants argue it is eligible in view of being worn to show the public the wearer’s health information. However this is not persuasive. Thus the claims recited are still deemed ineligible as discussed further in the rejection below. 
With regards to the 101 under section 33(a) of AIA  it is withdrawn due to the amendment including the “configured to” language, which no longer necessitates the user’s body.
With regards to the 102/103 Applicant’s arguments are directed to the attachment mechanism to secure the device to clothing of a wearer. Applicant’s arguments with respect to claim(s) 1/14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

While it does not appear to be argued presently with regards to the elements about viewing by other persons, a recitation of the intended use of the claimed invention must result in a structural 

As a side note examiner notes applicants statement “The device processes the heath data into heath information, which is then shown on a display device.” See the 112b rejection below. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cause the health information to be displayed” but never recites the health information other than in the preamble. Presumably the health information stems in some way from the health data however the connection between the two is not clear. Therefore the claims lacks clarity and is indefinite. Claims 2, 4-13 do not correct this issue and are therefore also rejected.
Claim 7 and claim 14 recite “device is configured to display a health status” however claim 1 and 14 recite versions of “cause the health information of the wearer to be displayed on the display device”. The difference appears to be the use of the “status” instead of “information” however these words 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 7-9 and 14-20 are rejected under 35 U.S.C. 101. The claimed invention is directed to a judicial exception, a mental concept under evaluation, without significantly more. The judicial steps recited in claim are the processing step(s), ie “convey”, “indicate” and “determine”, step(s). The claims 3, 7-9 and 14-20 individually and as a whole fail to integrate the judicial exception (processing step(s)) into a practical application. The “measured” and “receiving” elements is/are considered pre-solution activity (data collection). The “transmit”, “store” and “displaying”/”audibly outputting” is/are considered post solution activity. The claimed process does not improve the functioning of a computer or other technology/technical field, nor do the additional elements use the judicial exception in a meaningful way.

Per the Berkheimer requirement sensors including skin temp sensor, storage, receiver and/or transmitter/transceiver, processors and device mounts are well known in the art and can be found in: 1) Miy (cited below) see Fig. 1; 2) Toth (cited below) see [0159]-[0160], [0241], [0355], [0357] and [0428]; 3) Apple tablets (GSM Arena, Apple iPad Pro 12.9 (2020), https://www.gsmarena.com/apple_ipad_pro_12_9_(2020)-10136.php, available 3/19/21, viewed on 5/20/21) and iPhones (GSM Arena, Apple iPhone 11 Pro, https://www.gsmarena.com/apple_iphone_11_pro-9847.php, available 9/20/2019, viewed 5/20/2021); 4) US 20040015058 to Besson see Fig. 1; 5) Wel (cited below) see Figs. 1-2. Specifically for the skin temperature sensor see Paq (recited below) see [0051] and [0009] which recites various “common” ways of taking temperature of the skin; 6) Besson (cited below) see [0051] and [0076]; Kris see discussion reciting mountings to clothing including “Smartphone holsters and belt clips are a dime a dozen these days . . . the usual (and unsightly) pouches, hooks and armbands”.
The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamura (Takahiro Miyamura et al., US 20160302741) hereinafter Miy in view of Kritsonis (Ted Kristsonis, Hands-on: Clipless, Digital Trends Mobile, https://www.digitaltrends.com/mobile/hands-clipless/, 11/24/14, viewed on 1/10/22) hereainfter Kris.
Regarding claim 1, an interpretation of Miy discloses a device for publically displaying health information of a wearer (see cited elements below), the device comprising: 
a receiver to receive ([0020] including “The medical telemeter 10 acquires vital signs signals from various sensors which are attached to the patient” and [0021]-[0023]), from a separate sensor device, measured health data of the wearer ([0020] including “The medical telemeter 10 acquires vital signs signals from various sensors which are attached to the patient”, [0022] including “The measuring section 110 is electrically connected to electrodes and transducers which are attached to the patient, and acquires vital signs signals.” see also [0043]-[0045]); 
a storage unit (140 Fig. 1, [0021] and [0025]) configured to store health information of the wearer related to the measured health data ([0021] and [0025]);
a display device (160 Fig. 1 and/or 190 Fig. 2A, [0021], [0027] and [0030]-[0032]) coupled to the storage unit and configured to convey the health information in a manner that is visible to other persons located within a viewable range ([0021], [0027] and [0032]; “visible to the other persons” is a use of the device a display is a display who is viewing it is an intended use of the device which the structural elements are capable of performing);
a controller (110/150 Fig. 1, [0021]-[0022] and [0026]) coupled to the storage unit, the display device and the receiver (Fig. 1, [0021] and [0026]), the controller configured to cause the health information of the wearer to be displayed on the display device visible to the other persons ([0021], [0027] and [0032]; The controller processes the data and causes it to be displayed on the display device. With regards to “visible to the other persons” it is a use of the device a display is a display who is viewing it is an intended use of the device which the structural elements are capable of performing), and to initiate a communication to wirelessly transmit the health information of the wearer to another device (120 Fig. 1, [0020] including “The medical telemeter 10 transmits and receives data to and from a central monitor which is not shown, by means of wireless communication.” and [0023]).

However, in the same field of endeavor (mobile processing devices), Kris teaches an attachment mechanism to secure the device to clothing of the wearer (“How clipless works” video, “No pockets, no problem” and “Keeping it close” portions including “We tried it with a pair of jeans, a blazer, dress pants, dress shirt”, Figs). Kris also discloses the mount attaching to a mobile device to the cloths in such a way that the screen faces away from the users person/cloths such that “other persons” can see the display (see the figures of the mobile device mounted on pants, the “Hello my name is Digital Trends” (pasted in below) and the respective discussion in the article; Examiner notes that a hello my name is tag screen is meant to face the general public thus it shows the mounting with a mobile device facing the general public).

    PNG
    media_image1.png
    428
    631
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    605
    908
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy with a mobile measurement analysis device connected to sensors and a network to include the mobile device attachment mechanism as recited in Kris in order to mount a mobile processing device to clothing so that it can be carried with an individual in a way which is more convenient and visually appealing (see article including “The Kickstarter-funded magnetic mounting system secures your phone without the usual (and unsightly) pouches, hooks and armbands”). Furthermore, it is merely combining prior art elements according to known methods to yield predictable 

 Regarding claim 3, an interpretation of Miy further discloses wherein the controller is configured to generate the health information of the wearer based on the measured health data ([0021]-[0022] and [0026]).

 Regarding claim 4, an interpretation of Miy further discloses wherein the measured health data of the wearer further includes a pulse rate of the wearer, an oxygen saturation level of the wearer, an electrocardiogram (ECG) of the wearer, a respiration rate (RR) of the wearer, or a blood pressure of the wearer ([0022] including “Here, the vital signs parameters are, for example, an electrocardiogram, the respiratory rate, the respiratory waveform, the blood pressure, the pulse rate, the pulse wave, the arterial oxygen saturation, the concentration of carbon dioxide, and the like.” and Fig. 2A).

Regarding claim 7, an interpretation of Miy further discloses wherein the display device is configured to display a health status of the wearer ([0022], [0027], and [0032] see also [0021], [0029]).

 Regarding claim 8, an interpretation of Miy further discloses wherein the display device is configured to convey the health information of the wearer by audio or visual cues including readable digits, color based visual alters, color patterns, sounds, or audio alerts ([0027] including “Measurement 

Regarding claim 12, an interpretation of Miy further discloses wherein: the receiver is configured to receive from the sensor device multiple types of measured health data of the wearer at multiple time instances ([0022], [0029] including “operation instructions for starting and ending the measurement of various measurement parameters (for example, the body temperature, and the SpO2)”, [0053] including “The controller 150 determines normality/abnormality with respect to the state of each vital signs parameter. For example, the controller 150 determines periodically or always whether measurement values such as the pulse rate and the arterial oxygen saturation are within the respective normal ranges or not, whether electrocardiogram waveforms are normal or not, and the like.”, [0060] and Fig. 2A-2B; Miy discloses repeatedly measuring and displaying vital sign over time); the storage unit is configured to store multiple types of health information of the wearer related to the multiple types of measured health data ([0025] see also [0022] and [0083]); and the controller is configured to have the multiple types of health information of the wearer displayed on the display device at multiple time instances ([0027] including “Measurement values (the respiratory rate and the like), biological waveforms, and the like of various vital signs parameters are displayed on the displaying section 160.” And Fig. 2A see also [0022], [0028] and [0032]; Miy discloses repeatedly measuring, processing the signal and displaying vital sign over time), or to initiate the communication to wirelessly transmit the multiple types of health information of the wearer to another device ([0022]-[0023]).

Claim Rejections - 35 USC § 103
Claim 2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris as applied to claim 1 above, and further in view of Paquet (Pierre Paquet et al., US 20120029309) hereinafter Paq.
Regarding claim 2, an interpretation of Miy further discloses wherein the health information of the wearer includes a body temperature of the wearer determined based on the temperature of the wearer measured by the temperature sensor ([0020], [0022] and [0029] including “The user inputs operation instructions for starting and ending the measurement of various measurement parameters (for example, the body temperature, and the SpO2)”). An interpretation of Miy may not explicitly disclose temperature based on a skin temperature.
However, in the same field of endeavor (medical devices), Paq teaches temperature based on a skin temperature ([0051] including “a temperature sensing element (e.g., a thermocouple or a thermistor or resistive thermal device (RTD)) affixed, either directly or via an interposing layer, to skin of the patient 10 for measuring the patient's body temperature.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include a sensor patch with a temperature sensor like that in Paq because it allows for continuously monitoring of a patients vital signs, including temperature, with limited interference to a patients mobility or other activities ([0013]). Furthermore, it would have been obvious to have modified Miy to include a temperature based on skin temperature as recited by Paq, Miy recites gathering a body temperature and skin temperature is obvious to try as one of a limited number of ways of gathering a body temperature (oral, rectal, tympanic, skin (axiliary or forehead scan)), which will render a predictable solution, a temperature, with a reasonable expectation of success, skin temperature sensors are generally known in the art.  


However, in the same field of endeavor (medical devices), Paq teaches wherein the temperature sensor is located inside a wearer's clothing and configured to be worn in contact with the wearer's armpit, a part of the wearer's upper body, or a part of the wearer's lower body ([0051] see also [0014] and [0035]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include a sensor patch with a temperature sensor like that in Paq because it allows for continuously monitoring of a patients vital signs, including temperature, with limited interference to a patients mobility or other activities ([0013]). Furthermore, it would have been obvious to have modified Miy to include a temperature based on skin temperature as recited by Paq, Miy recites gathering a body temperature and skin temperature is obvious to try as one of a limited number of ways of gathering a body temperature (oral, rectal, tympanic, skin (axiliary or forehead scan)), which will render a predictable solution, a temperature, with a reasonable expectation of success, skin temperature sensors are generally known in the art.  

 Regarding claim 6, an interpretation of Miy discloses the above. An interpretation of Miy may not explicitly disclose wherein the temperature sensor includes a resistive temperature detector, or a negative temperature coefficient thermistor.
However, in the same field of endeavor (medical devices), Paq teaches wherein the temperature sensor includes a resistive temperature detector, or a negative temperature coefficient thermistor ([0051] see also [0014] and [0035]).
.  

Claim Rejections - 35 USC § 103
Claim 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris as applied to claim 1 above, and further in view of Abdaal (Ali Abdaal, How I take notes on my iPad Pro in medical school - Cambridge University medical student, https://www.youtube.com/watch?v=waR3xBDHMqw, 6/2/2018, viewed on 5/20/21) hereinafter Ab.
Regarding claim 9, an interpretation of Miy discloses the above and further discloses receiving user input ([0029], [0032]-[0034]). An interpretation of Miy may not explicitly disclose wherein the display device is configured to indicate a social distance preference.
However, in the same field of endeavor (medical devices), Ab teaches wherein the display device is configured to indicate a social distance preference (Ab Video; The device recited in the reference is a tablet with a processor configured to take in text which is displayed as can be seen around 7:27 among other places in the video. Applicants “social distance preference” is merely text and/or numeral which as shown in the video is known to enter text which can include text for such a preference which can then be shown, thus the device discloses the element. To the extent what is displayed is an 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have combined the elements of Miy with those of of Ab  as it is the combining prior art elements according to known methods to yield predictable results, ie displaying user input. Examiner notes that this would also be obvious to try as to view things on a computing device they are either determined (an output of some math/combination) or directly input (from sensor or words in a text document etc), thus inputting something for display would be one a finite options for entering information/data for display. Inputting something for display is also a predictable solution as shown it is known and would yield a predictable result information/data for display.  

Regarding claim 13, an interpretation of Miy further discloses wherein the controller is configured to receive input from the wearer ([0029], [0032]-[0034]). an interpretation of Miy may not explicitly disclose the input to be displayed on the display device.
However, in the same field of endeavor (medical devices), Ad teaches the input to be displayed on the display device (Ab Video; The device recited in the reference is a tablet with a processor configured to take in text which is displayed as can be seen around 7:27 and 9:42 among other places in the video; Examiner notes that to the extent who is entering the data is an intended use the device, the recited prior art structure is functionally capable the functions).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have combined the elements of Miy with those of of Ab  as it is the combining prior art elements according to known methods to yield predictable results, ie displaying user input. Examiner notes that this would also be obvious to try as to view things on a computing device they are either determined (an output of some math/combination) or directly input (from sensor or words in a .  

Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris as applied to claim 1 above, and further in view of Toth (Landy Toth et al., US 20150335288) hereinafter Toth. 
Regarding claim 10, an interpretation of Miy discloses the above. an interpretation of Miy may not explicitly disclose wherein the receiver is configured to receive the measured health data from the sensor device in a first wireless network, and the device further includes a transmitter to transmit the health information of the wearer to another device in a second wireless network, wherein the first wireless network is different from the second wireless network.
However, in the same field of endeavor (medical devices), Toth teaches wherein the receiver is configured to receive the measured health data from the sensor device in a first wireless network ([0159] including “to relay such information in the form of signals to a host device (e.g. via a wireless connection, via a body area network connection, or the like)” see also [0190], [0241] and [0355]), and the device further includes a transmitter to transmit the health information of the wearer to another device in a second wireless network ([0361]), wherein the first wireless network is different from the second wireless network ([0159] and [0361]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include wireless communications of Toth because the elements of Toth allow for remote monitoring of patients for purposes of treatment and prevention which should substantially improve patient outcomes ([0005]) and the data for monitoring may be . 

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and Toth as applied to claim 10 above, and further in view of Karulf (Erik Karulf, Body Area Networks, https://www.cse.wustl.edu/~jain/cse574-08/ftp/ban/index.html#:~:text=A%20Body%20Area%20Network%20(BAN,the%20benefit%20of%20the%20user., 4/23/2008, viewed on 5/20/21) hereinafter Kar.
Regarding claim 11, an interpretation of Miy discloses the above. An interpretation of Miy may not explicitly disclose wherein the first wireless network is a body area wireless network, the second wireless network is a wireless personal area network (WPAN), and the transmitter is to transmit the health information of the wearer to another device by broadcasting.
However, in the same field of endeavor (medical devices), Toth teaches wherein the first wireless network is a private wireless network ([0159] including “to relay such information in the form of signals to a host device (e.g. via a wireless connection, via a body area network connection, or the like)” see also [0190], [0241] and [0355]; Examiner notes in applicants Response dated 10/19/21 they state “the first wireless network is for the communication of private measured health data of a wearer” the recited elements fulfill the claimed element), the second wireless network is a wireless personal area network (WPAN), and the transmitter is to transmit the health information of the wearer to another device by broadcasting ([0361] including “The host device may communicate with an external network (e.g. a WiFi network, a cellular network, a LAN, etc.)”; Examiner notes in applicants Response dated 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the elements of Toth because the elements of Toth allow for remote monitoring of patients for purposes of treatment and prevention which should substantially improve patient outcomes ([0005]) and the data for monitoring may be gathered in an efficient manner which does not interfere with the subjects daily routine ([0241]). Furthermore, combining the recited elements of Toth with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to transfer data. 
While Toth discloses using a private wireless network as a first network and discloses WIFI/LAN/Cellular as a secondary network, Toth may not explicitly disclose a WPAN. However, Kar discloses a finite number of known communication protocols including WPAN, which yields a predictable way of transferring data wirelessly and as it is known provides a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use WPAN as a communication protocol as Kar discloses a finite number of identified, predictable solutions, each with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
Claim 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris in further view of Toth and Paq.
Regarding claim 14, an interpretation of Miy discloses, a device (see cited elements below) comprising: 

a display device configured to convey a status of the wearer in a manner that is visible to other persons located within a viewable range (160 Fig. 1 and or 190 Fig. 2A, [0021], [0027] and [0032]; “visible to other persons located within a viewable range” is a use of the device, a display is a display; who is viewing it is an intended use of the device which the structural elements are capable of performing);
a controller (110/150 Fig. 1, [0021]-[0022] and [0026]) coupled to the receiver and the display (Fig. 1, [0021], [0023]-[0024], [0026] and [0030]-[0032]), the controller configured to determine a status of the wearer based on the received health information of the wearer ([0021]-[0022], [0026] and Fig. 2A-2B) and cause the display device to show the status to the other persons ([0021], [0027], [0032], Figs. 2, 4, 6, 8; The controller processes the data and causes it to be displayed on the display device. With regards “to show the status to the other persons” it is a use of the device a display is a display who is viewing it is an intended use of the device which the structural elements are capable of performing).


However, in the same field of endeavor (mobile processing devices), Kris teaches an attachment mechanism to secure the device to clothing of the wearer (“How clipless works” video, “No pockets, no problem” and “Keeping it close” portions including “We tried it with a pair of jeans, a blazer, dress pants, dress shirt”, Figs). Kris also discloses the mount attaching to a mobile device to the cloths in such a way that the screen faces away from the users person/cloths such that “other persons” can see the display (see the figures of the mobile device mounted on pants, the “Hello my name is Digital Trends” (pasted in above in the discussion of claim 1) and the respective discussion in the article; Examiner notes that a “Hello My Name Is” tag screen is meant to face the general public thus it explicitly shows the mounting with the screen for configured to be viewed by “other persons”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy with a mobile measurement analysis device connected to sensors and a network to include the mobile device attachment mechanism as recited in Kris in order to mount a mobile processing device to clothing so that it can be carried with an individual in a way which is more convenient and visually appealing (see article including “The Kickstarter-funded magnetic mounting system secures your phone without the usual (and unsightly) pouches, hooks and armbands”). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; Miy recites a mobile device gathering data from sensors, processing the data and displaying/transmitting the data Kris recites a mounting system for mobile devices to attach mobile devices to clothing as well as mounting the device in such a way as to display information to others thus combining the mobile device of Miy with the mounting as recited in Kris yields the predictable result of a mobile device mounted on clothing with the display directed towards others. 

via a local wireless connection. 
However, in the same field of endeavor (medical devices), Toth teaches to receive health information from the separate device on the wearer is via a local wireless connection ([0159] including “to relay such information in the form of signals to a host device (e.g. via a wireless connection, via a body area network connection, or the like)” see also [0190], [0241] and [0355]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the elements of Toth because the elements of Toth allow for remote monitoring of patients for purposes of treatment and prevention which should substantially improve patient outcomes ([0005]) and the data for monitoring may be gathered in an efficient manner which does not interfere with the subjects daily routine ([0241]). Furthermore, combining the recited elements of Toth with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to transfer data. 

An interpretation of Miy may not explicitly disclose temperature based on a skin temperature measured by a temperature sensor in contact with the wearer’s skin.
However, in the same field of endeavor (medical devices), Paq teaches temperature based on a skin temperature ([0051] including “a temperature sensing element (e.g., a thermocouple or a thermistor or resistive thermal device (RTD)) affixed, either directly or via an interposing layer, to skin of the patient 10 for measuring the patient's body temperature.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include a sensor patch with a temperature sensor like that in Paq because it allows for continuously monitoring of a patients vital signs, including temperature, 

 Regarding claim 16, an interpretation of Miy further discloses wherein the health information of the wearer further includes at least one of a pulse rate of the wearer, an oxygen saturation level of the wearer, an electrocardiogram (ECG) of the wearer, a respiration rate (RR) of the wearer, or a blood pressure of the wearer ([0003], [0008], [0022] including “Here, the vital signs parameters are, for example, an electrocardiogram, the respiratory rate, the respiratory waveform, the blood pressure, the pulse rate, the pulse wave, the arterial oxygen saturation, the concentration of carbon dioxide, and the like.”, [0032]).

 Regarding claim 17, an interpretation of Miy further discloses a storage device (140 Fig. 1, [0021] and [0025]) coupled to the controller and the receiver (Fig. 1, [0021] and [0025]), wherein the storage device is configured to store the received health information ([0021] and [0025]).

 Regarding claim 18, an interpretation of Miy further discloses wherein the controller is configured to alert people within a predetermined range of the status of the wearer ([0027]-[0028] and [0053] see also [0022] and [0032]; To the extent “within a predetermined range . . . ” is a use of the device the structural elements recited by prior are functionally capable of performing this element through audio and/or visual output).

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris, Paq, and Toth as applied to claim 14 above, and further in view of Kar.
Regarding claim 15, an interpretation of Miy discloses the above. An interpretation of Miy may not explicitly disclose wherein the device and the wearable device are in a wireless personal area network (WPAN).
However, in the same field of endeavor (medical devices), Toth teaches wherein the device and the wearable device are in a wireless personal area network (WPAN) ([0159] including “to relay such information in the form of signals to a host device (e.g. via a wireless connection, via a body area network connection, or the like)” see also [0190], [0241] and [0355]; Examiner notes that while it may not explicitly recite a WPAN, a BAN is a type of WPAN).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the elements of Toth because the elements of Toth allow for remote monitoring of patients for purposes of treatment and prevention which should substantially improve patient outcomes ([0005]) and the data for monitoring may be gathered in an efficient manner which does not interfere with the subjects daily routine ([0241]). Furthermore, combining the recited elements of Toth with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to transfer data. If it is deemed that BAN does not teach WPAN the in the alternative, while Toth discloses using a BAN, Toth may not explicitly disclose a WPAN. 
However, Kar discloses a finite number of known communication protocols including WPAN, which yields a predictable way of transferring data wirelessly and as it is known provides a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before .

Claim Rejections - 35 USC § 103
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris, Paq, and Toth as applied to claim 14 above, and further in view of Ab.
Regarding claim 19, an interpretation of Miy discloses the above. An interpretation of Miy may not explicitly disclose wherein the controller is configured to indicate a social distancing preference.
However, in the same field of endeavor (medical devices), Ab teaches wherein the controller is configured to indicate a social distancing preference (Ab Video; The device recited in the reference is a tablet with a processor configured to take in text which is displayed as can be seen around 7:27 among other places in the video. Applicants “social distance preference” can be interpreted as merely text and/or numeral which as shown in the video is known to enter text which can include text for such a preference which can then be shown, thus the device discloses the element. To the extent what is displayed is an intended use of the device the prior art device recited is functionally capable of performing the function).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have combined the elements of Miy with those of Ab  as it is the combining prior art elements according to known methods to yield predictable results, ie displaying user input. Examiner notes that this would also be obvious to try as to view things on a computing device they are either determined (an output of some math/combination) or directly input (from sensor or words in a text document etc), thus inputting something for display would be one a finite options for entering .  

Claim Rejections - 35 USC § 103
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris, Paq, and Toth as applied to claim 14 above, and further in view of Welch (James Welch et al., US 20070069887) hereinafter Wel.
Regarding claim 20, an interpretation of Miy further disclsoes wherein the controller is further configured to: send the received health information of the wearer to a server ([0022]-[0023] and [0026]).
An interpretation of Miy may not explicitly disclose receive commands from the server.
However, in the same field of endeavor (medical devices), Wel teaches receive commands from the server ([0024] and [0105] including “or based on a specific command of the central server 30.” See also [0009]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the recited element of Wel because it provides a simple to use and low cost diagnostic device ([0015]) including the sending of control algorithms for event detection of the measuring device ([0024] and [0061]). Furthermore, combining the recited elements of Wel with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to receive command from a server.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150347711 – see Fig. 9, [0226] and [0233] also anticipated claim 1 and much of the .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         


/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	13 January 2022